Citation Nr: 1504154	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

2. Entitlement to a rating in excess of 50 percent for dysthymic disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2005 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim has a very long and complicated jurisdictional history which includes multiple remands by the Board and a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran) by the Court in December 2006, related to issues no longer before the Board.  Most recently, this claim was remanded in May 2014 with specific development instructions, not all of which were carried out.  Unfortunately, that means that, despite resulting in yet further delay for the Veteran, those aspects of the claim must be remanded once again.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the claim related to increased disability rating for dysthymic disorder falls within the Board's jurisdiction only on the basis of prior remand directives to adjudicate the claim.  Inasmuch as the Veteran is entitled to fulfillment of all prior remand instructions under Stegall, repeated failure to adjudicate this claim gives the Board additional leeway to address the issue.

The issues of entitlement to an increased disability rating for dysthymic disorder and entitlement to TDIU are once REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the appeals period, the Veteran's GERD has been productive of chronic pyrosis, pain, nausea, frequent regurgitation, and occasional arm and shoulder pain; melena, hematemesis, anemia, or material weight loss which result in severe impairment of health have not been shown.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2006, November 2011, and September 2013.  The Veteran has asserted specific inadequacies in each of these examinations, particularly with respect to the discussion of his specific symptoms.  After reviewing the examination reports, and considering the Veteran's statements regarding his symptoms, the Board finds that the discrepancies cited by the Veteran do not render the examinations inadequate; rather, they must be considered in weighing the evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  With respect to the September 2013 VA examination, the Veteran asserted a concern as to whether the examiner had adequate time to review the voluminous record; based on the specific citations to all relevant treatment records, the Board finds that the review was adequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Upon remand in May 2014, the RO was instructed to attempt to procure information from the Veteran's previous employers.  A letter was sent to the Veteran accompanied by a form for him to complete.  He did not respond.  Under these circumstances the Board finds substantial compliance by the RO as to the remand instructions.  In so finding, the Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Diagnostic code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Facts and Analysis

The Veteran has been assigned a 30 percent disability rating for his GERD since the date of service connection.  During that time period he has been examined on several occasions, has undergone treatment for his symptoms at VA, and has filed multiple written statements regarding his symptoms and the effects of this disability on his daily life.  All medical and lay evidence of record has been considered by the Board, even if it is not specifically discussed below.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

On VA examinations in October 2006, November 2011, and September 2013, the Veteran has consistently reported chronic pyrosis or heartburn, epigastric distress, and being awakened from sleep by symptoms of reflux.  The Veteran's multiple written statements have all noted that he has frequent regurgitation or acid reflux in both his mouth and his nose, particularly in the night when asleep.  All of the symptoms as set forth in the record are consistent with the 30 percent disability rating already assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The criteria required for assignment of a higher or 60 percent disability rating are: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran has argued that he has both pain and vomiting and that he has lost weight recently as a result of his GERD symptoms and fear of provoking pyrosis.  While pain and vomiting are among the listed symptoms, the Board does not find them to be dispositive, particularly since pain and regurgitation are symptoms listed under the 30 percent disability rating criteria.  Rather, the Board finds that consideration must be given to the overall disability picture, in accordance with 38 C.F.R. § 4.7, and considers the phrase "symptom combinations productive of severe impairment of health" to be the primary consideration in assigning a 60 percent disability rating.

In that respect, the VA examination of September 2013 is most informative.  The examiner specifically described all of the Veteran's complaints and symptoms, both as recited to her and as recited on treatment visits in the VA records, including his long history of vomiting and regurgitating, his eating only one meal a day, his sleep disturbance, and his recent weight loss.  Nevertheless, it was her assessment that the Veteran's GERD was not productive even of considerable impairment of health (the 30 percent disability standard).  She further stated that the Veteran's recent weight loss was in keeping with the advice of doctors for improving his overall medical condition, including his GERD.  

The Veteran has taken issue with the VA examiner's statements regarding his weight loss.  While he admits that he is still morbidly obese, he does attribute his recent weight loss to his GERD and the specific fear of eating and provoking pyrosis.  He asserts that the loss of 20 percent of his total body weight is not mild weight loss, and notes that he had tried for 14 years to lose weight with no success but had recently lost over 50 pounds.  

The Board notes that the Veteran's VA treatment records are rife with references to the need for him to lose weight and to concerns about his health due to his excess weight.  To that end, the Board determines that the Veteran's recent weight loss, while significant, even if attributed solely to his GERD, has not been shown to be detrimental to his health.  As the 60 percent disability rating is intended to address a disability picture of severe impairment of health, and as the loss of 50 pounds has not resulted in anemia or other health impairment, this symptom is not sufficient to warrant a 60 percent disability rating.

The examiner of September 2013 was asked to provide an addendum opinion with respect to the likely severity of the Veteran's symptoms if he were not taking medication.  In her June 2014 addendum, the examiner was unable to state how severe the condition would be, although her review of the records prior to the initial prescription of medication did not show severe impairment of health as a result of his disability.  She stated that she could not assess the significance of some records which described the Veteran's condition as severe because most evaluations of GERD are based on the statements and perceptions of the patient.  The Board notes that none of the records prior to the use of Omeprazole, the Veteran's current and most effective prescription medication, indicated any history of material weight loss, hematemesis, or melena, or other symptoms resulting in severe impairment of health such as would be required for a higher disability rating.  Further, the Veteran at the October 2006 VA examination estimated that his medication had reduced his pyrosis and pain by approximately 80 percent and in other statements said that his regurgitation had become less frequent after starting medication.  At no time has he reported anemia or material weight loss.  

In his statement of May 2005 the Veteran indicated that he had always seen blood in his vomitus, and listed this symptom with the heading "melena."  The Board notes that "melena" is defined as "the passage of dark-colored feces stained with blood pigments or with altered blood."  See Dorland's Illustrated Medical Dictionary (31st ed., 2007), p. 1142.  Melena, per se, is not reflected at any point in the record.  Based on the specifics of the medical record, the Board finds no evidence that the Veteran's disability picture would be one of 60 percent disability from GERD absent the use of the prescription medication Omeprazole.

In light of all of the evidence set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating higher than 30 percent for GERD with hiatal hernia.  As a result, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and specifically address the impact on the Veteran's overall health and ability to function as a result of his symptoms.  The rating criteria also provide for higher ratings for more severe symptoms.  The Veteran's disability picture of regurgitation, pain, pyrosis, nausea, and sleep disturbance is in keeping with that captured in the Rating Schedule.  Moreover, the psychological effects of GERD cited by the Veteran, including fear of eating, while not specifically included in the language of Diagnostic Code 7346, are more appropriately considered in connection with his service-connected dysthymic disorder, which is remanded below.  Therefore, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 30 percent for GERD is denied.


REMAND

As was noted in the most recent remand in May 2014, the Veteran has filed a multitude of statements and complaints regarding the assigned disability rating for his dysthymic disorder.  However, full adjudication has not yet been rendered and the Board cannot take jurisdiction of the matter.  As stated in the last remand directives, this claim must be adjudicated and it should not be allowed to linger unaddressed.  The Board has jurisdiction of the issue purely as a result of the implications of Stegall, under which the Veteran is entitled to compliance with the  previous remand directives.  However, the Board notes the likelihood that a new VA examination may be warranted as part of the adjudication and the RO/AMC is so advised.

The question of entitlement to TDIU must continue to be deferred until such time as the nature and severity of the Veteran's dysthymic disorder is understood, particularly with respect to his ability to work.  Specifically, the Board notes the Veteran's repeated statements that he is too depressed to get out of bed most days, which prevents him from working.  As such, TDIU should be considered on remand once the claim for increased rating for dysthymic disorder has been adjudicated.


Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's longstanding claim of entitlement to a higher disability rating for his dysthymic disorder.  Such adjudication should include, if necessary, an additional VA examination, as well as an opinion of the functional impact of this disability.  In addition, the adjudication should address the impact, if any, on the Veteran's dysthymic disorder of the symptoms related to his service-connected GERD, particularly his reported fear of eating because of the potential for epigastric pain. 

2. Obtain an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran is precluded from obtaining and maintaining reasonably gainful employment consistent with his education and experience based on his service-connected disabilities of dysthymia and GERD with hiatal hernia.  The examiner is reminded that the combined effects of the disabilities and any medications or side-effects must be addressed, but that the opinion should not include any additional medical conditions the Veteran may have which are not service-connected.  A rationale should be provided for the opinion.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


